DETAILED ACTION
	Claims 1-14 are pending and under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/4/21 was filed prior to the mailing date of a first Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it was considered by the Examiner.
Notice of Subject Matter Free of the Prior Art
Claim 14 is free of the prior art.  While the prior art discloses the composition of claim 1 for use in treating fabric to impart stain repellant properties as detailed in the prior art rejections below, the prior art does not teach or a method of applying the composition of claim 1 to a skin surface to reduce perspiration as recited by claim 14.  
Claim Objections
Claim 14 is objected to as depending from a rejected base claim, but would be in condition for allowance if rewritten as an independent claim incorporating all of the limitations of base claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 depends from claim 5 and recites “the organic solvent,” but there is no antecedent basis for this limitation in claim 5, which only recites an “anhydrous solvent.”  Clarification is required.  
Claim 14 recites “the desired skin surface,” but there is no antecedent basis for this limitation.  Clarification is required.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Bhalla et al. (WO 2008/148610).
As to claims 1-7 and 9-12, Bhalla discloses a composition comprising a complex of a zinc salt with an alkanolamine (“amino alcohol) such as monoethanoolamine, diethanolamine, or triethanolamine (a beta amino alcohol of claims 1, 3, and 10)(page 5, last two paragraphs), wherein the zinc salt may be an acetate (claim 2), and wherein the complex is dissolved in an alcoholic solvent that is substantially free of moisture (an “anhydrous carrier” of claim 1”)(page 6, lines 9-23) and which is preferably methanol, ethanol, or isopropanol (an “anhydrous solvent” of claims 5-6 and 12)(page 7, 3rd paragraph), and wherein the zinc salt is preferably an acetate (claim 2)(page 7, 2nd paragraph).  The molar ratio of zinc salt to the amino alcohol is from 1:1 to 1:3 (page 7, 4th paragraph), which is within the range of claim 1 and forms such a substantial portion of the recited 1:0.5 to 1:3 range that the skilled artisan would have immediately envisaged the recited range, such that the range of Bhalla is viewed as disclosing the recited range with sufficient specificity to be anticipating.  Additionally, the Bhalla range is the same range recited by claim 4. Bhalla discloses that the composition is useful in a method of treating fabric to increase its stain repellence (page 1, 1st paragraph and page 3, last paragraph).  The recitation in the preamble of claim 1 that the composition is an “antiperspirant composition” is an intended use of the composition, and the Bhalla composition also could be so used.  Since the Bhalla composition comprises the same ingredients recited by the claims including the zinc/beta amino alcohol complex which Applicant teaches as the active that possesses antiperspirant properties (page 1, 1st paragraph of the present specification), the Bhalla composition also will inherently and necessarily possess antiperspirant properties, and therefore may be viewed as an “antiperspirant composition” within the scope of the claims.  The Office notes that a known composition does not become patentable upon discovery of a new property; rather, a claimed composition is anticipated by a prior art composition comprising all of the elements recited by the claims and which inherently possesses the use recited by the claim, even if the inherent feature was not recognized at the time of the invention.  MPEP 2112 I-II.  "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  See also Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency).   
As to claim 7, Example 1 discloses an embodiment comprising Zinc in the amount of 0.2%, which is within the recited range.  
Regarding claim 9, the limitation that the composition is delivered as an aerosol is merely an intended use of the composition, and as such is not granted any additional patentable weight since the skilled artisan readily could have delivered the Bhalla composition as an aerosol if desired.  
As to claim 10, Bhalla recites forming the complex by adding the beta amino acid and the zinc salt to the ethanol or isopropyl volatile alcohol, which will result in their dissolving in the alcohol (page 6, lines 9-16).  
Regarding claim 11, Bhalla does not disclose heating or cooling during the dissolution, meaning that it was carried out at room temperature, which is within the range of about 20 to about 40 degrees Celsius.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 are rejected under 35 U.S.C. 103 as unpatentable over Bhalla et al. (WO 2008/148610) in view of Das et al. (WO 2013/160092).
The teachings of Bhalla are relied upon as discussed above, but Bhalla does not further expressly disclose that the organic solvent comprises a polyol that is glycerol as recited by claim 8 and which is dissolved in the volatile alcohol as recited by claim 13.
Das discloses compositions for rendering a surface repellant to aqueous stains and soils (Abstract).  Somnath teaches that the composition may comprises a viscosity modifier such as a polyol such as glycerol (page 11, last paragraph).
As to claims 8 and 13, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the stain repellant composition of Bhalla by dissolving glycerol in the volatile alcohol, since Das teaches that doing so will assist in imparting a desired viscosity to stain repellant compositions.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        

/Patricia Duffy/Primary Examiner, Art Unit 1645